Case: 2:21-cv-03611-EAS-EPD Doc #: 14 Filed: 08/31/21 Page: 1 of 5 PAGEID #: 138




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DAVID WARREN HUFFMAN,

               Plaintiff,
                                                      Case No. 2:21-cv-3611
       vs.                                            Judge Edmund A. Sargus, Jr.
                                                      Magistrate Judge Elizabeth P. Deavers

CHAPLAIN PAIRAN,

               Defendant.

                            REPORT AND RECOMMENDATION

       Plaintiff, David Warren Huffman, a state inmate who is proceeding without the assistance

of counsel, brings this civil rights action under 42 U.S.C. § 1983 against Chaplain Pairan, an

employee of Ross Correctional Institution (“RCI”). Plaintiff seeks compensatory damages and

injunctive relief for the provision of kosher meals. (See ECF Nos. 8, 10, 13.) Plaintiff was

incarcerated at RCI when he commenced this action. (See ECF No. 1.) He was subsequently

transferred to Southern Ohio Correctional Facility (“SOCF”). (See ECF No. 13.) As explained

below, Plaintiff’s intervening transfer rendered his claims for injunctive relief moot.

Accordingly, it is RECOMMENDED that the Court DISMISS Plaintiff’s claims for injunctive

relief WITHOUT PREJUDICE AS MOOT.

                                                 I.

       Plaintiff, a Jewish inmate, alleges that he requested kosher meals to practice his faith.

(ECF No. 8 at PAGEID # 111.) Defendant Pairan, the Chaplain at RCI, informed Plaintiff that

the process usually takes “a few month[s]” to complete. However, despite “several months”

having passed and Plaintiff having completed many written kites and JPay messages to

Defendant Pairan, his request has not been accommodated, in violation of an otherwise
Case: 2:21-cv-03611-EAS-EPD Doc #: 14 Filed: 08/31/21 Page: 2 of 5 PAGEID #: 139



unspecified “Rule Code 72-REG-07 – purity law for food consumed by a[] practicing Jew.” (Id.)

Plaintiff seeks $300,000 in compensatory damages, and has confirmed that he also intends to

pursue injunctive relief for the provision of kosher meals. (ECF No. 13.)

                                                   II.

         The Court properly raises the jurisdictional issue of mootness sua sponte. See North

Carolina v. Rice, 404 U.S. 244, 246 (1971) (“Mootness is a jurisdictional question because the

Court is not empowered to decide moot questions or abstract propositions . . . .” (internal

quotations marks and citations omitted)); Berger v. Cuyahoga Cnty. Bar Ass’n, 983 F.2d 718,

721 (6th Cir. 1993) (“Questions of jurisdiction are fundamental matters which [a court] may

review sua sponte.”).

         Article III of the United States Constitution limits a federal court’s exercise of judicial

power to actual, ongoing “Cases” or “Controversies.” U.S. Const. art. III, § 2, cl. 1. Article III’s

case-or-controversy requirement subsists throughout all stages of the litigation. U.S. v. Juvenile

Male, 131 S.Ct. 2860, 2864 (2011) (internal quotation marks and citation omitted) (“It is a basic

principle of Article III that a justiciable case or controversy must remain extant at all stages of

review, not merely at the time the complaint is filed.”). The doctrine of mootness is a corollary

of Article III’s case-or-controversy requirement. “The mootness doctrine provides that although

there may be an actual and justiciable controversy at the time the litigation is commenced, once

that controversy ceases to exist, the federal court must dismiss the action for want of

jurisdiction.” 15 James Wm. Moore et al, Moore’s Federal Practice § 101.9, at 101–238 (3d ed.

2011).

         When an inmate files suit against prison officials at the institution of his incarceration

based upon those officials’ wrongful conduct seeking declaratory and injunctive relief and that

inmate is subsequently transferred or released, courts routinely dismiss the declaratory and
                                                 2
Case: 2:21-cv-03611-EAS-EPD Doc #: 14 Filed: 08/31/21 Page: 3 of 5 PAGEID #: 140




injunctive relief claims as moot. Sossamon v. Texas, 131 S.Ct. 1651, 1669–70 (2011) (citations

omitted) (Sotomayor, J., dissenting) (“A number of . . . suits seeking injunctive relief have been

dismissed as moot because the plaintiff was transferred from the institution where the alleged

violation took place prior to adjudication on the merits.”); see also Kensu v. Haigh, 87 F.3d 172,

175 (6th Cir. 1996) (concluding that inmate’s claims for declaratory and injunctive relief were

rendered moot upon inmate’s transfer from the prison about which he complained); Abdur-

Rahman v. Mich. Dep’t of Corr., 65 F.3d 489, 491 (6th Cir. 1995) (inmate’s request for

injunctive relief mooted upon transfer from relevant prison); Lavado v. Keohane, 992 F.2d 601

(6th Cir. 1993) (same). This is because an inmate’s transfer or release ends the alleged violations

of his or her constitutional rights, which “render[s] the court unable to grant the requested relief.”

Berger, 983 F.2d at 724; Fredette v. Hemingway, 65 F. A’ppx 929, 931 (6th Cir. 2003)

(concluding that an inmate’s request for injunctive relief to prevent his transfer to another prison

became moot upon the inmate’s subsequent transfer because “the district court was unable to

grant the relief requested”).

       “There is . . . an exception to the mootness doctrine for claims that are capable of

repetition, yet evade review.” Fredette, 65 F. A’ppx at 931. This narrow, capable-of-repetition

exception is limited to situations in which “the challenged action was in its duration too short to

be fully litigated prior to its cessation or expiration” and “there was a reasonable expectation that

the same complaining party would be subjected to the same action again.” Id. (internal quotation

marks and citations omitted).

                                                 III.

       Applying the foregoing principles to the instant case, the Undersigned concludes that

Plaintiff’s claims for injunctive relief are moot. Plaintiff claim that, while he was at RCI, the


                                                  3
Case: 2:21-cv-03611-EAS-EPD Doc #: 14 Filed: 08/31/21 Page: 4 of 5 PAGEID #: 141




Chaplain of RCI prevented him from having kosher meals to practice his faith. (ECF No. 8 at

PAGEID # 111.) Plaintiff recently confirmed, however, that he is “no longer at [RCI].” (ECF

No. 13 at PAGEID # 135.) Thus, the Court’s entry of equitable relief in Plaintiff’s favor would

have no effect on Defendant Pairan’s behavior toward him because Defendant Pairan performs

all duties at RCI, where Plaintiff is not incarcerated. Put another way, an entry of equitable relief

would accomplish nothing. This Court does not have jurisdiction to accord Plaintiff with

prospective relief that has no effect or impact on Defendant Pairan. In addition, because

Plaintiff’s claims for injunctive relief are RCI-specific and because there is no reasonable

expectation that Plaintiff will be transferred back to RCI or that he will be subjected to the same

action again at SOCF, the capable-of-repetition exception to the mootness doctrine does not

apply. It is therefore RECOMMENDED that the Court DISMISS WITHOUT PREJUDICE

AS MOOT Plaintiff’s claims for injunctive relief.

                                                IV.

         In sum, for the reasons set forth above, it is RECOMMENDED that the Court

DISMISS WITHOUT PREJUDICE AS MOOT Plaintiff’s claims for injunctive relief.

         The Clerk is DIRECTED to mail a copy of this Order to the Attorney General of Ohio,

Criminal Justice Section, Corrections Unit, 150 East Gay Street, 16th Floor, Columbus, Ohio

43215.

                                 PROCEDURE ON OBJECTIONS

         If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).


                                                 4
Case: 2:21-cv-03611-EAS-EPD Doc #: 14 Filed: 08/31/21 Page: 5 of 5 PAGEID #: 142




Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

        The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge's report and recommendation). Even when timely objections are filed, appellate

review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d 981, 994

(6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to specify the

issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation omitted)).



DATE: August 31, 2021                             /s/ Elizabeth A. Preston Deavers
                                                ELIZABETH A. PRESTON DEAVERS
                                                UNITED STATES MAGISTRATE JUDGE




                                                   5
